              Case 2:21-cv-04024-MSG Document 9-8 Filed 09/13/21 Page 1 of 3




                             Exhibit 8




{02430459 }
         Case 2:21-cv-04024-MSG Document 9-8 Filed 09/13/21 Page 2 of 3




                                COMMONWEALTH OF PENNSYLVANIA
                                       DEPARTMENT OF EDUCATION

September 8, 2021




                                                                                            ,

On August 31, 2021, Pennsylvania’s Acting Secretary of Health issued an Order (the “Order”)
requiring face coverings to be worn in all school entities, including school districts, brick and
mortar and cyber charter schools, private and parochial schools, career and technical centers,
intermediate units, and early learning and other child-care settings. This Order is not "optional”
and was effective beginning 12:01 a.m. on Tuesday, September 7, 2021.

Recent studies have clearly shown that mask-wearing in schools has contributed to lower levels of
COVID-19 transmission among students and staff and allowed for continued in-person school
attendance. Further, research supports that mask wearing has no significant adverse health effects
for wearers. More information on the effectiveness of mask wearing, including published research,
can be found on the Centers for Disease Control and Prevention (CDC) website.

The Pennsylvania Department of Education (PDE) has received information indicating that
                               is flagrantly violating and does not intend to comply with the Order.
Failure to implement and follow the control measures under the Order subjects a person, which
includes you as a member of the governing board, to the penalty provisions of the Disease
Prevention and Control Law of 1955. A violation occurs each day there is a violation and may be
charged for each student or staff member attending the school.

Further, failing to implement or follow the control measures may also expose you to personal
liability under 42 Pa.C.S. §8550 (relating to willful misconduct), as well as other remedies and
actions as provided by law. Please be aware that this letter serves as official notice to you that
failure to comply with the mask order is a violation of law and imparts knowledge of both the
applicable law and your organization’s noncompliance. A knowing violation may be used by a
plaintiff to establish personal liability in a negligence action per 42 Pa.C.S. § 8550.

As such, by failing to adhere to the order, you may personally face lawsuits from those who may
be affected by noncompliance with the Order, including children who may become ill as a result
of the district’s violation, or disabled children who are unable to attend school because of the
district’s failure to follow the order. In such a situation, you could face suit and potential liability
with no indemnification or protection. In this regard, the administration is aware that some
                                                  Office of the Secretary
            333 Market Street | Harrisburg, PA 17126 | 717.783.9780 | F 717.787.7222 | www.education.pa.gov
         Case 2:21-cv-04024-MSG Document 9-8 Filed 09/13/21 Page 3 of 3




                                 COMMONWEALTH OF PENNSYLVANIA
                                        DEPARTMENT OF EDUCATION



districts’ liability insurers have explored cancelling coverage as a result of those districts’ possible
illegal conduct and potential purposeful violations of law. Further, school districts’ violations of
law may negatively affect workers’ compensation claims coverage and premium calculations.

We strongly suggest that officials inquire with their personal insurance professionals regarding the
extent that personal insurance (homeowners, etc.) may or may not offer protection in the event that
you are sued in your personal capacity.

In addition, districts that do not comply with or affirmatively elect to violate the law may be
referred to the United States Department of Education’s Office for Civil Rights for investigation.
In particular, failure to comply with the Order may prevent immunocompromised and other
susceptible students from attending class in violation of the IDEA, ADA, and Rehabilitation Act.

Finally, PDE has received inquiries regarding how superintendents, principals, and teachers should
address school boards who direct them to violate the law. Please note that such individuals who
report that district officials have instructed them to act in violation of law may be entitled to
protection under the state whistleblower law.

Sincerely,




Noe Ortega, Ph.D.
Secretary of Education




                                                   Office of the Secretary
             333 Market Street | Harrisburg, PA 17126 | 717.783.9780 | F 717.787.7222 | www.education.pa.gov
